SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Shawn Allicock appeals from a judgment entered in the United States District Court for the Eastern District of New York (Korman, /.), dismissing his habeas petition for failure to exhaust administrative remedies. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
This Court reviews de novo the district court’s dismissal of a habeas petition for lack of jurisdiction. Kuhali v. Reno, 266 F.3d 93, 99 (2d Cir.2001). We affirm for substantially the reasons referenced by the district court.
We are aware that the district court has stayed Allicock’s final order of removal, pending its decision on a subsequent habeas petition. Our affirmance of the district court’s dismissal of the instant petition does not foreclose the district court’s consideration of that petition.
Accordingly, the judgment of the district court is hereby AFFIRMED.